Citation Nr: 0702155	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right knee patellofemoral syndrome.

2.  Entitlement to a disability rating in excess of 10 
percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In December 2003, the Board remanded the matter for 
additional procedural development.  In May 2005, the Board 
remanded the matter for additional evidentiary development.

In June 2005, the veteran appears to have presented a claim 
of entitlement to Gulf War syndrome manifested by headaches, 
muscle pains, sleep disorder, and memory loss.  Accordingly, 
this matter is referred to the RO for any appropriate 
development.


FINDINGS OF FACT

1.  The veteran's right knee patellofemoral syndrome is 
manifested by pain on motion and subjective complaints of 
locking.  The veteran exhibits full range of motion.

2.  The veteran's left knee patellofemoral syndrome is 
manifested by pain on motion and subjective complaints of 
locking.  The veteran exhibits full range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee patellofemoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5014, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 10 percent for 
left knee patellofemoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5014, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2004 and June 2005 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2004 and June 2005 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains a January 2005 supplemental 
statement of the case following the March 2004 letter and a 
June 2006 supplemental statement of the case following the 
June 2005 letter.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2004 and June 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
August 2002 and September 2005.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the June 2005 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service-connected right and left knee 
disabilities have been evaluated as 10 percent disabling by 
analogy under Diagnostic Code 5014 pertaining to 
osteomalacia.  See 38 C.F.R. §§ 4.20, 4.71a (2006).  
Diagnostic Code 5014 provides that a disability is rated as 
arthritis, which is rated on limitation of motion of the 
affected part.  38 C.F.R. § 4.71a (Diagnostic Codes 5003, 
5014) (2006).  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.
  
Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. Under Diagnostic Code 5260, a zero 
percent (noncompensable) rating is warranted if flexion is 
limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees.   Under Diagnostic Code 5261, a noncompensable 
rating is warranted if extension is limited to 5 degrees; a 
10 percent rating is warranted if extension is limited to 10 
degrees; a 20 percent rating is warranted if extension is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension is limited to 20 degrees; a 40 percent rating is 
warranted if extension is limited to 30 degrees; and a 50 
percent rating is warranted if extension is limited to 45 
degrees.  Full range of motion of the knee is from 0 to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2006).

A review of the medical evidence reveals that the veteran's 
service-connected right and left knee disabilities are 
characterized by pain on motion with full range of motion.  
Based upon his subjective complaints of locking, weakness, 
stiffness, lack of endurance, giving away, fatigability, and 
swelling, the veteran alleges that he is entitled to 
increased disability ratings for both his right and left 
knees.  Upon review of the medical evidence of record, there 
is no indication that the veteran's right and left knee 
disabilities warrant disability ratings in excess of 10 
percent.

VA treatment and examination reports demonstrate that the 
veteran does not satisfy the criteria for even a compensable 
rating under the rating criteria for range of motion of the 
knee.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  
VA treatment records have consistently documented, as well as 
both the August 2002 and September 2005 VA examinations, that 
the veteran exhibits full range of motion in both knees.  
Thus, based on limitation of motion, the medical evidence 
does not support a rating in excess of 10 percent for right 
or left knee left knee patellofemoral syndrome.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  As noted above, the veteran does not 
exhibit any limitation of flexion and limitation of extension 
such that a compensable rating is warranted for either knee.

The Board has also considered the applicability of a higher 
rating for the veteran's right and left knee disabilities 
under other appropriate diagnostic codes.  There is, however, 
no medical evidence of ankylosis, recurrent subluxation, 
lateral instability, dislocated cartilage, joint effusion, or 
impairment of the tibia or fibula such as to warrant the 
application of Diagnostic Codes 5256, 5257, 5258, or 5262.  
See 38 C.F.R. § 4.71a.  Although VA treatment records noted 
subjective complaints of locking, the August 2002 VA examiner 
held that there was no objective evidence of effusion or 
instability.  Additionally, the September 2005 VA examiner 
held that there was no evidence of effusion, instability, 
edema, weakness, tenderness, redness, heat abnormal movement 
or guarding of motion.  Meniscal signs were stable and 
ligaments were stable.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In September 2005, although the veteran 
experienced pain on motion and repetition, his range of 
motion was not limited by the pain.  Additionally, the 
examiner held that there was no fatigue, weakness, lack of 
endurance or incoordination.  Thus, there is no clinical 
evidence that the veteran's pain is so disabling such as to 
warrant a disability rating in excess of 10 percent for his 
right or left knee patellofemoral syndrome.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right and left knee disabilities 
have resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right knee disability 
is appropriately compensated by the currently assigned 
schedular ratings and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a disability rating in excess of 10 
percent is not warranted under Diagnostic Code 5014, or any 
other diagnostic criteria, for the veteran's right knee 
patellofemoral syndrome or for his left knee patellofemoral 
syndrome.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for right knee patellofemoral syndrome is denied.

Entitlement to a disability rating in excess of 10 percent 
for left knee patellofemoral syndrome is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


